Citation Nr: 1147387	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  09-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.

3.  Entitlement to service connection for a stomach disability, to include as secondary to PTSD.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  His decorations include the Combat Infantry Badge.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  As such, the Board has identified the issues as set forth on the title page. 

The issues of entitlement to service connection for a stomach disability and to a total disability rating based on individual unemployability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent and credible evidence of record shows that the Veteran's headaches are related to his military service.

2.  Throughout the rating period on appeal, the Veteran's PTSD has been characterized by symptoms including suicidal ideation, intrusive thoughts, and irritability, which result in occupational and social impairment with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2011).

2.  The criteria for an initial disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's PTSD claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with respect to that issue.  Moreover, in light of the fully favorable disposition on the headaches claim, no further discussion of  VCAA notice is required.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Veteran has argued that the September 2009 psychiatric examination does not accurately reflect his symptoms.  Despite this contention, the examination delineates his subjective complaints, and describes his activities, interests, and relationship.  The examination also provides specific findings regarding the Veteran's current mental status and current score on the Global Assessment of Functioning (GAF) Scale.  Indeed, the examination in question was quite thorough in nature and the record does not reflect that it was inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Further regarding the duty to assist, the Veteran's statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection - Headaches

At the outset, the Board notes that a veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003.

In this case, the record references a history of headaches since age 18, which suggests that such condition preexisted active service.  However, the entrance examination in June 1966 was normal.  As such, the presumption of soundness operates.  Moreover, the file does not contain clear and unmistakable evidence to rebut such presumption.  Therefore, the Veteran is deemed sound upon entry into service.

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The September 2009 VA examination report, VA treatment records, private treatment records, and the Veteran's lay statements reflect a current headache disability.  Thus, the current disability requirement has been met. 

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this regard, the Veteran's service treatment records show a complaint of headaches in October 1966.  Moreover, the Veteran has provided lay evidence, in the form of his own personal statements, regarding in-service headaches.  He is competent to provide testimony provide or statements relating to observable symptoms such as pain.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Here, the Veteran did not report a history of frequent or severe headaches on his Reports of Medical History in June 1966, January 1967, or July 1969.  However, his failure to do so is not found to be dispositive.  Indeed, he clearly was treated on at least one occasion for headache.  Overall, the Board finds his account of the in-service headaches to be credible.  Moreover, the September 2009 neurologic examiner found the Veteran's report of an in-service onset of infrequent and brief headaches during basic training to be compelling evidence that this disability predated his combat experience.  Therefore, the in-service occurrence requirement of a service connection claim has been met.

The third and final requirement for direct service connection is competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  The evidence of record does not include a medical opinion linking the Veteran's current headaches to his military service.  The Veteran has stated that his headaches began during service and have continued ever since.  Service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  A lay person, such as the Veteran, is competent to provide testimony provide or statements relating to symptoms such as pain.  See Layno, 6 Vet. App. 469-70.  Moreover, lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The issue then becomes whether the Veteran's lay evidence is found to be credible.  The Board finds no evidence of record which would cast suspicion on the Veteran's credibility.  Rather, his overall contentions have been consistent throughout the appeal.  Moreover, no medical evidence hints at exaggeration or malingering.  For these reasons, he is found to be credible.  Thus, continuity of symptomatology is established and the benefit sought on appeal is accordingly granted.

Additionally, the Board notes that the evidence of record includes medical opinions demonstrating a relationship between the Veteran's PTSD symptoms and an increase in his headaches.  In this regard, service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2011). Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514  (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

As discussed above, the record supports an award of service connection on a direct basis, which is deemed the greater benefit.  Therefore, there is no need to address the extent to which the headache disability is aggravated by his service-connected PTSD. 


Increased Initial Rating - PTSD

The July 2008 rating decision at issue granted service connection for posttraumatic stress disorder (PTSD) and assigned a 30 percent evaluation, effective February 4, 2008.  The Veteran appealed that evaluation.  See Fenderson v. West, 12 Vet. App 119 (1999).  In an October 2010 decision, a Decision Review Officer increased the evaluation to 50 percent, throughout the entirety of the appeals period.  The Veteran is presumed to be seeking the maximum available benefit for a given disability and so the increased rating claim remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  

Under Diagnostic Code 9411, PTSD is evaluated in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The Veteran's current 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The next higher evaluation of 70 percent is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.

As an initial matter, the Board notes that the treatment records relating to the Veteran's mental health often cite a score on the Global Assessment of Functioning (GAF) Scale.  The GAF Scale is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF Scale score is based on all of the veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF Scale score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A veteran's rating on the GAF scale is not dispositive, but it is relevant to a discussion of the severity of his mental health symptoms.

Turning to the evidence of record, private treatment reports dated in March 1998 note panic attacks.

A February 2007 letter from a physician at Angels Neurological Centers (ANC) noted a normal mental status examination.  In an August 2007 treatment record from that facility, the Veteran denied depression, anxiety, memory loss, suicidal ideation, hallucinations, paranoia, phobia, and confusion.

In May 2008, the Veteran underwent a VA examination.  The claims file was reviewed prior to the examination.  The Veteran was appropriately dressed and  had good hygiene.  His posture, gait, and gross and fine motor skills were within normal limits.  He was slightly fidgety.  Rate, volume, and articulation of speech were all within normal limits.  His affect showed full range, including restriction and tearfulness when describing traumatic events, not labile and it was content appropriate and mood congruent.  His mood was good.  He was open and cooperative and maintained eye contact.  

Interpersonally, the vet was married, had two daughters and several grandchildren.  He described his relationship with his family as good.  However, later in the examination he indicated that there perception of him was that he was "always yelling."

Occupationally, the Veteran reported a stable a steady work history of 30 years in construction followed by nine years as a maintenance man for a school system.  He reported working mostly alone or with one friend at his current job, which he attributed to his tendency to fly off the handle.  His PTSD symptoms included reexperiencing, persistent avoidance/numbing, and hyperarousal.  He kept rifles, shotguns, and pistols in the home, locked in a case.

On mental status examination, the Veteran was alert and oriented times three.  His attention was not impaired and his memory was good.  His abstract reasoning was good.  His thought form was lucid and coherent.  He was not tangential or circumstantial.  Thought content was appropriate to the interview and context; not obsessional or delusional.  There was no evidence of obsessions, compulsions, ideas of reference, hallucinations, delusions, specific fears, social fears, excessive worry, depressed mood, anhedonia, hypomania, mania, uncued panic attacks, or agoraphobia.  Insight and judgement were intact.  There was no evidence of past or current suicidal or homicidal ideation, or impaired impulse control.  He had no history of incarceration, no current substance abuse problems, and no social isolation.  The Veteran reported no difficulties in maintaining his hygiene.  He was able to independently handle all activities of daily living, though he avoided grocery shopping because of the crowds.  Also his wife prepared meals because she was the better cook.  He enjoyed fishing and gardening and would attend local veterans' association meetings because those meetings usually consisted only of about a dozen attendees.  He reported having a few friends outside of his family, but he generally did not like people and so he did not regularly attend events.  He was assigned a GAF score of 60, representing moderate symptoms or moderate difficulty in social, occupational, or school functioning.   DSM-IV.

In a letter dated August 2008, the Veteran's therapist at the Vet Center noted that there had been an exacerbation of symptoms due to work-related stress, particularly conflicts with his supervisor.  The Veteran had reported an increase in anxiety, depression, intrusive memories, irritability, and social isolation, which affected both his work and personal life.  His symptoms included nightmares, flashbacks,  paranoid obsessions, daily panic attacks, intrusive thoughts, a sense of foreshortened future, and restricted range of affect.  This therapist found the Veteran moderately vocationally impaired and totally impaired socially.  A copy of the Veteran's intake history was attached to this letter.  At the time of intake, the Veteran reported avoidance of thoughts, images, events, feelings, or conversations associated with his experiences in Vietnam.  He also reported persistent symptoms of increased arousal including difficulty falling or staying asleep, irritability, outbursts of anger, difficulty concentrating, and exaggerated startle response.  

A mental status exam was performed at the time of the intake in August 2008.  The Veteran's appearance was neat.  He denied delusions, disorganized thinking, and hallucinations.  He reported suicidal ideation, but no attempt or plan.  He was friendly and cooperative.  He was oriented times three.  His judgement was good and his speech appropriate.  His memory function was normal.  His affect was that of an individual who was anxious, agitated, restless, and easily startled.  He reported disturbances in sleep, nightmares, sweats, major emotional numbing, and difficultly returning to sleep after awakening.

VA treatment records from November 2008 note reports of hyperarousal and increasing anger over the last ten to twelve years.  His rage scared his daughter and her friends.  He tended to be strictly controlling and overprotective, although he did not see it that way.  He needed to keep busy at all times.  The Veteran reported recurrent, intrusive, distressing memories of his service, infrequent nightmares, flashbacks, significant distress from traumatic triggers, emotional numbness and detachment, active avoidance of environmental stimuli and triggers, social isolation, feelings of detachment and estrangement, a general state of increased arousal, including dissociative experiences while under stress, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and increased startle response.  He also reported claustrophobia and agoraphobia.  

Upon mental status examination, the Veteran was neatly and casually dressed.  He was pleasant, but intense.  He was alert and oriented times three.  His speech was less pressured.  His thought processes were goal-directed and his thought content was positive for hyper arousal, low frustration tolerance, irritability, and intrusive thoughts and images that he tried to avoid.  He denied delusions, hallucinations, dissociative episodes, homicidal ideation and suicidal ideation.  He reported ruminations, intrusive thoughts, guilt, and flashbacks.  His mood was tense and irritable.  His affect was labile, tense, and easily tearful.  His memory was grossly intact.  His attention, concentration, insight, and judgement were good.  He was assigned a GAF score of 50.

A November 2008 VA Outpatient Treatment Plan shows limitations in cognition, interpersonal, prior treatment response, knowledge, and mood.  A screening assessment found that the Veteran was at no significant risk of harming himself or others as he denied suicidal and homicidal thoughts.

VA treatment records dated later in November 2008 note essentially identical subjective complaints as those described earlier that month.  The Veteran's brother had recently been diagnosed with terminal cancer due to Agent Orange exposure and he was slightly tearful when talking about this, including his feelings about Vietnam, Agent Orange, and his sense of betrayal.  Mental status examination revealed identical findings to those shown in November 2008, except that the GAF score assigned was now 52, which represents moderate symptoms or moderate difficulty in social, occupational, or school functioning.   DSM-IV.

VA treatment records from later in January 2009 note that the Veteran's brother had recently died and he was slightly tearful when talking about him.  Findings upon mental status examination were essentially identical to those shown in the prior clinical record described above.  A GAF score of 52 was again assigned.

In a March 2009 VA treatment report, the Veteran indicated that some of his symptoms, such as his sleep disturbance, nightmares, and irritability had lessened and that his anger and rumination resolved more quickly.  He stated that his mental status was "not bad."  A mental status examination performed at this time found the Veteran neatly and casually dressed, pleasant, but intense.  He was alert and oriented times three.  His speech was normal in rate and tone.  His thought processes were goal-directed and his thought content was less aroused, except when triggered by combat movies, less concerned about losing control, better frustration tolerance irritability, less outbursts at slight provocation with ensuing shame and guilt, and less intrusive thoughts and images.  He denied delusions, hallucinations, dissociative episodes, homicidal ideation and suicidal ideation.  He reported ruminations, but with less duration, as well as guilt and intrusive thoughts.  He reported flashbacks, though he had not had any recently.  His mood was "pretty level."  His affect was less labile and less easily tearful.  His memory was grossly intact.  His attention, concentration, insight, and judgement were good.  His GAF score remained 52.

In a letter dated June 2009, the Veteran's therapist at the Vet Center noted that the Veteran continued to have an exacerbation of symptoms due to work-related stress, particularly conflicts with his supervisor.  The Veteran had reported an increase in anxiety, depression, intrusive memories, irritability, and social isolation, which affected both his work and personal life.  His symptoms included nightmares, flashbacks,  paranoid obsessions, anxiety and panic attacks, intrusive thoughts, a sense of foreshortened future, and restricted range of affect.  This therapist had encouraged the Veteran to retire due to difficulties at work that were caused by his PTSD symptoms.  The Veteran reported transient suicidal ideation.

In September 2009, the Veteran underwent another VA psychiatric examination.  He reported having good relationships with his wife and two daughters.  He reported anger, though this symptom had somewhat improved.  He also endorsed flashbacks, sleep disturbance, claustrophobia, memory deficit, and problems with people driving too close behind him.  

Initally upon mental status examination, the Veteran was irritable and appeared somewhat angry, but he became cooperative as the interview proceeded.  His speech was within the normal range, and he was well-dressed and groomed.  He was not withdrawn or agitated.  There was no evidence of motor retardation or abnormalities.  He was oriented times four and he denied hallucinations.  His concentration was unimpaired and his abstract thinking was intact.  He denied obsessive thinking and compulsive behaviors.  His mood was "pretty good unless people screw with me, then I get really nasty."  His affect was somewhat labile initially and he was easy to anger, but he softened as the interview progressed.  He denied suicidal and homicidal ideation and denied any history of suicidal attempts of assaultive behaviors.  He reported occasional feelings of inadequacy, but not hopelessness.  He reported interrupted sleep.  He stated that he was irritable, but denied tearfulness.  He denied symptoms of mania and panic attacks, but did report claustrophobia.  He reported some road rag.  He had various interests and hobbies.  He was able to perform activities of daily living and had close relationships with his family, including his sisters, brothers-in-law, wife, daughters, and grandchildren.  He had four friends, two of whom he considered close friends.  He was casually acquainted with his neighbors and reported no problems with authority figures.  The Veteran was assigned a GAF score of 55.  Specifically, this examiner found that the Veteran's PTSD symptoms had no negative impact on his ability to obtain and maintain physical or sedentary employment; however, his impaired thought processes and communication skills would be expected to cause a major interference with his social functioning.

VA treatment records from August 2009 to June 2010 note reports of anger, aversion to crowds, claustrophobia, and sleep disturbance.  The Veteran also reported hyperarousal, including dissociative experiences while under stress, difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and increased startle response; reexperiencing, including significant distress from traumatic triggers, flashbacks, infrequent nightmares, and recurrent intrusive memories; and avoidance, including social isolation, feelings of detachment and estrangement, social avoidance, compulsive drive to stay busy, and active avoidance of environmental stimuli and triggers.  Mental status examinations within this time period reflect a GAF of 48.  On those examinations, the Veteran was neatly dressed, and was less intense and less anxious than in the past.  He was fully oriented and his speech was less pressured.  Thought processes were goal-directed and thought content was preoccupied with intrusive thoughts and memories of Vietnam.  He had less anxiety and irritability and he denied delusions and hallucinations.  He further denied suicidal and homicidal ideation. He reported no dissociative episodes or recent flashbacks.  His attention, concentration, insight, and judgement were good; and his memory was grossly intact.  He was deemed a low risk of harming himself or others.  

In a letter dated December 2009, the Veteran's therapist at the Vet Center stated that the Veteran's PTSD symptoms included markedly diminished interest and participation in significant activities, feelings or attachment and estrangement from others, a sense of foreshortened future, a restrictive range of affect, feelings of alienation and remoteness from others, difficulty falling and remaining asleep, horrible nightmares several times a month, irritability and unprovoked outbursts or anger, difficulty concentrating, short-term memory loss, and hypervigilance.  This therapist felt that the Veteran would likely experience exacerbations of his symptoms.  A GAF score of 46 was assigned.

VA treatment records dated in October 2010 reiterate the symptoms noted in the earlier records.  The Veteran reported coming close to suicidal ideation and moments of utter hopelessness and helplessness.  Objectively, mental status exam yielded substantially similar findings to those noted above, except that he reported fleeting thoughts of suicide during peaks in his wife's health crisis.  He was again deemed a low risk of harming himself or others and was assigned a GAF score of 48.

At the time of his hearing in May 2011, the Veteran testified that he had thoughts of suicide, which he had not yet discussed this symptom with his doctor.  The Veteran is found to be both competent to provide lay evidence of this additional symptom and credible in his report.  

Based on the above, the Veteran's PTSD most nearly approximates the criteria for a 70 percent evaluation throughout the rating period on appeal.  The evidence shows occupational and social impairment, with deficiencies in work, thinking, and mood, due to symptoms including suicidal ideation, intrusive thoughts, and irritability.  Moreover, the Veteran's aversion to crowds limits his lifestyle, precluding him from engaging in social groups with large numbers of attendees.  Moreover, while he professed a good relationship with his family, he indicated that his perception was that he was always yelling at them, which suggests an inability to establish and maintain effective relationships.  In fact, as noted above, a Vet Center therapist found the Veteran to be totally socially impaired.  Moreover, while the Veteran did continue to work for a large portion of the appeals period, the clinical records referenced conflicts with his employer and he indicated that he became mad at work.  This signifies difficulty in adapting to stressful circumstances.

For the above reasons, a 70 percent evaluation is warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. At no time, however, does the record support assignment of the next-higher 100 percent rating.  To achieve that evaluation, the record must show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Indeed, the evidence consistently shows that the Veteran is fully oriented and able to perform activities of daily living.  He has denied delusions and hallucinations and, despite reports of suicidal ideation, has not been found to be at risk of hurting himself or others.  Moreover, during the appeals period, the Veteran has maintained relationships with his family and, for a large portion of this period, was gainfully employed.  He also had at least a few friendships and pursued interests such as gardening and fishing.  Therefore, a 100 percent rating is not warranted.  See 38 C.F.R. § 4.130. 

Thus in sum, the Veteran is entitled to a evaluation of 70 percent, but no more, for the manifestations of his service-connected PTSD throughout the rating period on appeal.  In reaching this conclusion, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.



ORDER

Service connection for headaches is granted, subject to governing criteria applicable to the payment of monetary benefits. 

An initial evaluation of 70 percent for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits. 


REMAND

Stomach Disability

The Veteran has claimed service connection for a stomach disability both on a direct basis and as secondary to PTSD.  The medical evidence of record shows that he is being treated for stomach maladies, including reflux, since at least February 1993.  He has argued that his stomach symptoms were either caused by eating old and rusted rations during his service, or, alternatively, are the result of his PTSD.  Thus, the evidence presently of record, which includes lay evidence of current symptoms and an indication that the current symptoms may be associated with his military service or a service connected disability, is sufficient to trigger VA's duty to provide an examination for his stomach disability claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

TDIU

As noted in the introduction, a TDIU claim is part of an appeal for a higher initial rating when evidence of unemployability is submitted therewith.  See Rice, 22 Vet. App. 447.  The evidence of record shows some difficulties at work during the appeals period.  In a July 2009 letter, the Veteran's therapist encouraged the Veteran to retire and seek disability benefits as his increasing disability symptoms were causing worsening functional deficiencies, particularly at work.  The evidence of record suggests that the Veteran left his job in March 2010, after the September 2009 VA examinations.  Thus the issue of TDIU has been raised.  As such, an opinion as to the Veteran's employablity is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA gastroenterology  examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any stomach disability found to be present.  The claims folder must be made available to and reviewed by the examiner.  

a.  The examiner should opine, for any stomach disability identified, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that such disability is attributable to the Veteran's active service. 

b.  Based on a review of the records contained in the claims file and the examination results, the examiner must address whether it is at least as likely as not that a current stomach disability is proximately due to, or the result of, his PTSD.  

c.  The examiner should then, as a separate response, indicate whether it is at least as likely as not that a current chronic stomach disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his PTSD disability, to include any medication taken to control his psychiatric symptoms.  

All opinions should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner cannot respond without resorting to speculation, he should explain why a response would be speculative. 

2.  Afford the Veteran an examination to determine if it is at least as likely as not that his service-connected disabilities prevent him from securing and following a substantially gainful occupation.  If the Veteran is found to be unemployable, the examiner is asked to also provide an opinion as to when he first became unable to work.

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any of the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


